Exhibit SUBSIDIARIES Subsidiary Country of Incorporation Camelia Navigation S.A. Marshall Islands Canyon I Navigation Corp. Marshall Islands Donna Marine Co. Marshall Islands Explorer Shipholding Limited. Marshall Islands Fairplay MaritimeLtd. Marshall Islands Frontline Marine Co. Marshall Islands Imperator I Maritime Company. Marshall Islands Opera Navigation Co. Marshall Islands Trade Force Shipping S.A. Marshall Islands Protea International Inc. Liberia Reading Navigation Co. Liberia SK 25744 0001
